Citation Nr: 1721710	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-01 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1984 to September 1984 and from January 2005 to May 2006.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 

FINDING OF FACT

A medical nexus exists between an acquired psychiatric disorder and the Veteran's experiences while deployed in Afghanistan during his second period of service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As discussed below, the Veteran is entitled to service connection for an acquired psychiatric disorder, and, therefore, this decision is considered a full grant of the Veteran's claimed prayer of relief.  Therefore, any failure on VA's part to notify or assist the Veteran is deemed harmless error.

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  The Veteran underwent a VA examination in December 2016 which diagnosed the Veteran with unspecified mental trauma as well as major depressive disorder, and the examiner indicated that a medical nexus existed between the Veteran's current diagnosis and his claimed in-service incurrence.  The record indicates that the RO has had difficulty associating the Veteran's treatment records with the claims file, but a March 2017 VA stressor memorandum made a formal finding that the evidence of record supports the Veteran's claimed in-service incurrences.  Therefore, the weight of the evidence indicates that a medical nexus exists between a current disability and an in-service incurrence.  As such, entitlement to service connection for an acquired psychiatric disorder is granted.


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


